Citation Nr: 1012800	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  06-11 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease (DJD) of the right knee, 
status post-arthroscopy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Wife


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1971 and from September 1972 to July 1990. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted a temporary total 
evaluation for the Veteran's right knee disability from 
January 27, 2005 to February 28, 2005, in contemplation of a 
service-connected disability requiring surgery followed by a 
one-month convalescent period pursuant to 38 C.F.R. § 4.30 
and, thereafter, assigned a 10 percent evaluation, effective 
March 1, 2005.  

In July 2008, the Veteran and his wife testified at a 
hearing before the undersigned Veterans Law Judge.  At the 
hearing, the Veteran and his representative agreed that the 
only issue pending before the Board was entitlement to an 
increased rating for the Veteran's service-connected right 
knee.  As such, there are no other issues pending before the 
Board at this time.  When this claim was originally before 
the Board in April 2009, it was remanded for further 
development. 

The the issue of entitlement to a separate rating for 
instability of the Veteran's service-connected left knee has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's right knee range of motion is from 0 
degrees of extension to 60 degrees of flexion, with 
objective evidence of pain with active motion and pain 
following motion.

2.  The objective medical evidence fails to show that the 
Veteran has instability or subluxation of the right knee.    


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for DJD of the right knee have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 
5299-5003, 5256, 5258, 5259, 5260, 5261, 5262, 5263 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide. 38 C.F.R. § 3.159(b). This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ). Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in April 2005 
informed the Veteran of all three elements required by 38 
C.F.R. § 3.159(b), as stated above.  Although all required 
notice regarding his right knee claim was not provided prior 
to the first adjudication of the claim, his claim was 
readjudicated, after all notice requirements were met, in a 
November 2005 statement of the case.  Therefore, the purpose 
of VCAA notice was not frustrated.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also Medrano v. 
Nicholson, 21 Vet. App. 165, 170 (2007). 

Regarding the duty to assist, the RO has obtained the 
Veteran's service, VA, and private treatment records, as 
well as a copy of all medical records pertaining to his 
Social Security Administration (SSA) claim.  The Veteran has 
also been provided with four VA examinations and a hearing.  
Moreover, the Board is satisfied that the RO has 
substantially complied with the Board's April 2009 remand 
directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999); Stegall v. West, 11 Vet. App. 268 (1998).  In this 
regard, the Board notes that it directed the RO to obtain a 
copy of any determinations pertinent to the Veteran's claim 
for SSA benefits; any medical records relied upon concerning 
a claim for SSA benefits, including treatment records from 
Dr. Dr. A. Del Pizzo; and a complete copy of the Veteran's 
recent VA treatment records.  The Board's directives also 
included scheduling the Veteran for a VA examination of the 
right knee.  In this regard, the Board notes that all 
relevant records have been obtained, and in July 2009, the 
Veteran was afforded a VA examination of the right knee.    

Accordingly, the duty to assist has been satisfied and there 
is no reasonable possibility that any further assistance to 
the Veteran by VA would be capable of substantiating his 
claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Because VA's duties to notify and assist have been met, 
there is no prejudice to the Veteran in adjudicating this 
appeal.




II.  Entitlement to an Increased Rating for the Right Knee

The Veteran was initially granted service connection for DJD 
of the right knee in March 1991 and was assigned a 
noncompensable disability rating under DCs 5299-5003, 
effective August 1, 1990, the day following his discharge 
from service.  In December 2003, the Veteran submitted a 
claim for an increased rating, reporting that his right knee 
disability was worse than it was currently rated, and in a 
June 2004 rating decision, the RO increased the rating 
assignment for the Veteran's DJD of the right knee to 10 
percent under 38 C.F.R. § 4.71a, DCs 5299-5003, effective 
from December 9, 2003.  In January 2005, the Veteran 
submitted a claim for a temporary total evaluation based on 
convalescence under 38 C.F.R. § 4.30 for an anticipated 
right knee surgery.  Subsequently, as noted above, in a 
March 2005 rating decision, the RO granted a temporary total 
evaluation for the Veteran's right knee disability from 
January 27, 2005, to February 28, 2005, in contemplation of 
a service-connected disability requiring surgery followed by 
a one-month convalescent period pursuant to 38 C.F.R. § 4.30 
and, thereafter, assigned a 10 percent evaluation, effective 
March 1, 2005.  The Veteran disagrees with the assignment of 
a 10 percent disability evaluation following the one-month 
convalescent period and contends that a higher rating is 
warranted.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Otherwise, the lower rating will be 
assigned.  Id.  

Although the Veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present 
level of a disability for any increased evaluation claim, 
the Board must consider the application of staged ratings.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other 
words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  
However, as discussed below, the record reflects that the 
Veteran's disability has remained constant with respect to 
the applicable schedular criteria. 

The Veteran bears the burden of presenting and supporting 
his claim for benefits.  38 U.S.C.A. § 5107(a).  In its 
evaluation, the Board considers all information and lay and 
medical evidence of record.  38 U.S.C.A. § 5107(b).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Board gives the benefit of the doubt to the 
claimant.  Id. 

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  
The United States Court of Veterans Appeals (Court) held, in 
Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes 
of determining whether the appellant is entitled to separate 
ratings for different problems or residuals of an injury, 
such that separate evaluations do not violate the 
prohibition against pyramiding, the critical element is that 
none of the symptomatology for any one of the conditions is 
duplicative of, or overlapping with, the symptomatology of 
the other conditions.  

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic 
code to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen. 38 C.F.R. § 4.27.  
When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic 
code number will be "built-up" as follows: the first two 
digits will be selected from that part of the schedule most 
closely identifying the part, or system of the body 
involved, in this case, the musculoskeletal system, and the 
last two digits will be "99" for all unlisted conditions.  
Then, the disability is rated by analogy under a diagnostic 
code for a closely related disability that affects the same 
anatomical functions and has closely analogous 
symptomatology.  See 38 C.F.R. §§ 4.20, 4.27.  In this case, 
the RO has determined, and the Board agrees, that the 
diagnostic code most analogous to the Veteran's DJD of the 
right knee is DC 5003, which pertains to degenerative 
arthritis.

Under 38 C.F.R. § 4.71a, DC 5003, degenerative or traumatic 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joints or joint involved.  
When there is arthritis and at least some limitation of 
motion, but the limitation of motion would be rated as 
noncompensable under a limitation of motion code, a 10 
percent rating may be assigned for each affected major joint 
or group of minor joints.  38 C.F.R. § 4.71a, DC 5003.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.   The Board notes that 
normal range of motion for the knee is to 0 degrees on 
extension and to 140 degrees on flexion.  See 38 C.F.R. § 
4.71a, Plate II.  

Where the Veteran has limited motion, 38 C.F.R. § 4.71a DCs 
5260 and 5261 provide ratings for limitation of flexion and 
extension of the knee, respectively.  Under DC 5260, a 
noncompensable rating is assigned when flexion is limited to 
60 degrees, a 10 percent rating is assigned when flexion is 
limited to 45 degrees, and a 20 percent rating is assigned 
when flexion is limited to 30 degrees.  Under DC 5261, a 
noncompensable rating is assigned when extension is limited 
to 5 degrees, a 10 percent rating is assigned when extension 
is limited to 10 degrees, and a 20 percent rating is 
assigned when extension is limited to 15 degrees.  

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a Veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations 
must be rated separately to adequately compensate for 
functional loss associated with injury to the leg.  
VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

Where functional loss is alleged due to pain upon motion, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology, and 
evidenced by the visible behavior of the Veteran.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  However, when the 
maximum rating for limitation of motion of a joint has 
already been assigned, a finding of pain on motion cannot 
result in a higher rating.  Id.  

Based on a thorough review of all of the evidence of record, 
including four VA examination reports, VA treatment records, 
private treatment records, and a Board hearing transcript, 
the Board finds that the preponderance of the evidence is 
against an evaluation in excess of 10 percent for DJD of the 
right knee under DC 5003.  

In reaching the determination, the Board finds it 
significant that, even taking pain on motion into 
consideration, as required by DeLuca, the Veteran has 
consistently demonstrated full extension of the right knee, 
and flexion limited to no less than 60 degrees.  In this 
regard, the Board notes that, at his April 2004 VA 
examination, although the examiner noted that the Veteran 
had pain on repetitive use, and the Veteran reported having 
pain flare-ups twice a week, he demonstrated range of motion 
of the right knee of 0 to 120 degrees, with pain starting at 
90 degrees.  Additionally, during VA treatment in February 
2005, only two weeks after undergoing right knee arthroscopy 
with partial medial meniscectomy, the Veteran was noted to 
have range of motion of the right knee from 8 degrees of 
extension to 90 degrees of flexion.  Three months later, at 
his May 2005 VA examination, although the Veteran reported 
having medial joint pain upon ambulation, he demonstrated 
full range of motion of the right knee from 0 to 140 
degrees.  Similarly, at his December 2005 VA examination, 
the Veteran again demonstrated full range of motion of the 
right knee from 0 to 140 degrees, and although he reported 
having pain upon ambulation and stated that he was taking 
pain medication for his knees, the examiner reported that he 
could not demonstrate any true decreased range of motion 
secondary to pain, fatigue, weakness, or repetitiveness of 
motion.  Further, at his October 2008 VA left knee 
examination, the examiner noted that the Veteran had passive 
and active range of motion of the right knee of 0 to 114 
degrees, with painful motion beginning at 60 degrees, but 
with no additional range of motion loss due to pain, 
weakness, fatigue, or incoordination following repetitive 
use.  Finally, at his July 2009 VA examination, while the 
examiner reported that the Veteran had objective evidence of 
pain on active motion and following active motion, and noted 
that he had received Cortisone injections every three months 
for the past two years, he also reported that the Veteran 
demonstrated motion of his right knee from 0 to 90 degrees, 
and specifically found that there was no additional 
limitation of motion after three repetitions of range of 
motion.  

In this regard, the Board notes that under DC 5260, a higher 
evaluation of 20 percent is not warranted unless flexion is 
limited to 30 degrees.  In this case, the Veteran had 
essentially normal flexion at his April 2004, May 2005, and 
December 2005 VA examinations.  Although the Board 
acknowledges that he demonstrated somewhat reduced flexion 
in February 2005, when flexion was limited to 90 degrees; in 
October 2008, when he had painful motion beginning at 60 
degrees; and in July 2009, when flexion was limited to 90 
degrees, there is simply no evidence of record indicating 
that the Veteran experiences limitation of flexion of 30 
degrees.  Rather, the evidence of record reveals that his 
flexion is limited, at most, to 60 degrees, even when taking 
into account his additional symptoms of painful movement, 
fatigability, weakness, and flare-ups.  Therefore, he is not 
entitled to an increased rating under Diagnostic Code 5260.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. 
App. 202, 207-08 (1995).  

Further, a separate compensable rating is not warranted 
under DC 5261.  In this regard, the Board notes that the 
Veteran demonstrated full extension at VA examinations in 
April 2004, May 2005, December 2005, October 2008, and July 
2009, and although he demonstrated a somewhat reduced range 
of motion in February 2005, with extension limited to 8 
degrees, the Board points out that this range of motion was 
noted only two weeks after the Veteran underwent a right 
knee arthroscopy with partial medial meniscectomy.  
Moreover, as noted above, in February 2005, the Veteran was 
in receipt of a temporary total evaluation for his right 
knee disability for a convalescent period following his 
right knee surgery.  Significantly, however, the Veteran has 
since consistently demonstrated full extension to 0 degrees.  
Accordingly, even when taking his additional symptoms of 
painful movement, fatigability, weakness, and flare-ups into 
account, the Veteran has consistently demonstrated full 
extension to 0 degrees.  As such, he is not entitled to a 
separation compensable rating under Diagnostic Code 5261.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. 
App. 202, 207-08 (1995). 

The Board has considered whether there is additional 
functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement, and notes that, 
throughout the appeal, the Veteran has reported having right 
knee pain with active motion and following motion, grinding, 
aching, swelling, crepitation, stiffness, and locking.  In 
this regard, the Board acknowledges that the Veteran 
experiences tenderness, occasional swelling, recurrent pain, 
and difficulty with certain daily activities as a result of 
his right knee pain.  However, the severity of his right 
knee disability is contemplated in the current disability 
rating.  Moreover, even when considering pain and functional 
impairment due to flare-ups, the Veteran's flexion is 
limited only to 60 degrees, and as such, his range of motion 
findings do not even approach the criteria for a compensable 
rating under DC 5260 (i.e., 45 degrees of flexion).  
Accordingly, the Board finds that the current 10 percent 
rating for the Veteran's right knee appears to be based upon 
painful motion and functional loss.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  
As such, the pain experienced on motion has been considered 
in assigning the 10 percent evaluation and there is no 
additional documented range of motion lost that would 
warrant a higher rating due to pain.  

In addition to the ratings based on limitation of motion, a 
separate rating may be assigned for instability of the knee.  
In VAOPGCPREC 23-97, the VA General Counsel concluded that a 
claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257.  
See 62 Fed. Reg. 63604 (1997).  Additionally, in VAOPGCPREC 
9-98 (1998), the VA General Counsel explained that, when a 
Veteran has a knee disability evaluated under DC 5257, to 
warrant a separate rating for arthritis based on x-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or DC 5261; rather, such limited 
motion must at least meet the criteria for a zero-percent 
rating.  In the alternative, a compensable rating may be 
granted by virtue of 38 C.F.R. § 4.59 (which specifically 
provides that, when a Veteran has arthritis that is 
productive of painful motion due to unstable or malaligned 
joints due to healed injury, the disability is entitled to 
the minimum compensable evaluation for the joint, i.e., 10 
percent under either Diagnostic Code 5260 or 5261).  See 63 
Fed. Reg. 56703 (1998).  

Under DC 5257, which pertains to recurrent subluxation and 
lateral instability of the knee, a 10 percent rating is 
assigned for slight recurrent subluxation or lateral 
instability, while a 20 percent rating is assigned for 
moderate recurrent subluxation or lateral instability.  See 
38 C.F.R. § 4.71a, DC 5257.  The schedule of ratings, does 
not define the terms "slight," "moderate," and "severe;" 
rather than applying a mechanical formula to make a 
determination, the Board evaluates all of the evidence such 
that decisions are "equitable and just."  38 C.F.R. § 4.6.

The Board has considered whether the Veteran is entitled to 
a separate rating for recurrent subluxation under DC 5257; 
however, there is no objective evidence of subluxation or 
instability.  In this regard, the Board acknowledges that 
the Veteran has consistently reported that his right knee 
gives way and is unstable, and has indicated that he wears a 
knee brace on his right knee 80 percent of the time, as 
evidenced by his VA and private treatment records, the July 
2008 Board hearing transcript, and the VA examination 
reports.  The Board also notes that the Veteran's private 
doctor, Dr. A. Del Pizzo, has noted that the Veteran has 
osteoarthritis, which necessitates the use of knee braces.  
However, the April 2004 VA examiner reported that the 
Veteran had a negative McMurray's sign and noted that the 
Veteran had no right knee laxity.  Additionally, in June 
2004, a VA doctor reported that the Veteran's right knee 
ligaments were stable, and both the April 2004 and May 2005 
examiners reported that, other than wearing his knee brace, 
the Veteran did not use any assistive devices.  Moreover, 
the May 2005 examiner reported that the Veteran's anterior 
and posterior cruciate ligaments, as well as his medial and 
lateral collateral ligaments, were intact, and the December 
2005 VA examiner reported that the Veteran had negative 
Lachman and anterior drawer tests.  Further, at the October 
2008 VA examination, the examiner reported that the Veteran 
had stable anterior and posterior cruciate ligaments based 
on Lachman and anterior drawer testing, and indicated that 
he had a negative McMurray's test.  Finally, although the 
July 2009 VA examiner noted the Veteran's reports of his 
right knee giving way and feeling unstable, upon 
examination, the examiner reported that there was no right 
knee instability and no patellar abnormality.  Based on the 
foregoing, while the evidence of record reveals subjective 
complaints of giving way and instability, the objective 
medical evidence shows that the Veteran's right knee is 
stable.  Accordingly, a separate rating for instability or 
subluxation under DC 5257 is not warranted in this case.   

III.  Consideration of Additional Diagnostic Codes

As noted above, a Veteran can receive separate disability 
ratings for different problems or residuals of an injury as 
long as the separate ratings are not for the "same 
disability" or the "same manifestation" (i.e., the 
symptomatology for any one of the conditions is not 
duplicative of, or overlapping with, the symptomatology of 
the other conditions).  See Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  

Under 38 C.F.R. § 4.71a, DC 5259, a 10 percent rating is 
available for symptomatic removal of the semilunar 
cartilage.  The Board notes that, in January 2005, the 
Veteran underwent right knee arthroscopy with partial medial 
meniscectomy, which was performed subsequent to a right knee 
medial meniscus tear, and at his July 2009 VA examination, 
the examiner noted that the Veteran's meniscus was now 
surgically absent.  The Board also acknowledges that the 
Veteran's right knee is symptomatic.  Significantly, 
however, as discussed above, the Veteran is currently in 
receipt of a 10 percent disability rating under DC 5299-5003 
for his pain, swelling, stiffness, locking, weakness, flare-
ups, and limited motion symptomatology.  

In this regard, in VAOPGCPREC 9-98, VA General Counsel found 
that while removal of the semilunar cartilage or meniscus 
may result in complications, such as reflex sympathetic 
dystrophy, which can produce loss of motion, such removal 
may also resolve restriction of movement caused by tears and 
displacements of the menisci.  Therefore, VAOPGCPREC 9-98 
states that limitation of motion is a relevant consideration 
under DC 5259.  As such, to assign a separate rating for 
limitation of motion under a different diagnostic code would 
violate the law against pyramiding, which specifically 
states that the evaluation of the same manifestations under 
various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; 
see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) 
(holding that the critical element in the assignment of 
separate ratings under diagnostic codes is that none of the 
symptomatology is duplicative or overlapping).  Accordingly, 
the Veteran is not entitled to a separate 10 percent 
evaluation under DC 5259.  

The Board has also considered whether the Veteran is 
entitled to a higher or separate rating for dislocation of 
the semilunar cartilage under 38 C.F.R. § 4.71a, DC 5258.  
Under DC 5258, a 20 percent evaluation is assigned for 
frequent episodes of "locking," pain, and effusion into the 
joint.  38 C.F.R. § 4.71a, DC 5258.  In this case, however, 
the evidence fails to show frequent episodes of locking and 
effusion into the joint.  In this regard, the Board notes 
that a June 2004 x-ray revealed no effusion, and in January 
2008, a VA doctor noted that there was no peripheral edema 
in the knee.  Additionally, objective testing at his VA 
examinations has not revealed frequent episodes of effusion 
or otherwise shown swelling, redness, inflammation, edema, 
or heat.  Moreover, insofar as the Veteran has subjectively 
described experiencing episodes of locking and pain, such 
symptomtomatology is already contemplated by his 10 percent 
evaluation under DC 5299-5003.  Therefore, to assign a 
separate rating for such locking and pain under a different 
diagnostic code would violate the law against pyramiding, 
which specifically states that the evaluation of the same 
manifestations under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994).  As such, the Board finds that the 
Veteran is not entitled to a higher or separate rating under 
Diagnostic Code 5258.

Finally, the Board has considered whether the Veteran is 
entitled to a separate or increased rating for right knee 
ankylosis, impairment of the tibia or fibula, and genu 
recurvatum.  However, because the evidence of record fails 
to demonstrate such symptomatology, the Veteran is not 
entitled to an increased or separate rating under Diagnostic 
Codes 5256, 5262, or 5263, respectively.

For the reasons and bases provided above, the preponderance 
of the evidence in this case is against the Veteran's claim 
for a rating in excess of 10 percent for DJD of right knee, 
status post-arthroscopy.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Accordingly, the Veteran's claim for 
an increased rating for DJD of right knee is denied.   In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable.  Ortiz v. 
Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

IV.  Extraschedular Consideration

The rating schedule represents, as far as is practicable, 
the average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b).  To afford justice in exceptional situations, 
an extraschedular rating can be provided.  38 C.F.R. § 
3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the C&P Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The symptoms associated with the Veteran's DJD of the right 
knee are not shown to cause any impairment that is not 
already contemplated by the rating criteria, and the Board 
finds that the rating criteria reasonably describe his 
disability.  For these reasons, referral for consideration 
of an extraschedular rating is not warranted in this case.  



ORDER

Entitlement to a rating in excess of 10 percent for DJD of 
the right knee, status post-arthroscopy is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


